Title: From Abigail Smith Adams to Harriet Welsh, 22 November 1815
From: Adams, Abigail Smith
To: Welsh, Harriet


            
               Dear Harriet
               Quincy Wednesday 22. Novbr my Birthday 71. alass, how  winged is time—
            
            you do not know how much your company is desired at Quincy. these long Evening we want much, an addition to our Society. you are so well calculated for retirement, parties not being your prevailing passion. you can sit down and with your Book render the Evenings agreable. I read at the expence of my Eyes. Louisa reads, but wants glasses—Susan some times, but her face pains her if she reads long at a time and to say the truth, she had rather read to herself; you know not how often the exclamation is O I wish Harriet was here. Louisa says I wish she was that I might assist her in her Sewing. I know how necessary you must be at home,  and therefore cannot ask for you yet. I must however trouble you with some commissions viz 12 pd of Smirna Raisens and one dollars worth of currents. I will send a bag by mr Adams tomorrow if he goes. the judge is gone to plimouth & taken Susan with him. the frock came safe.—I have a Letter from mrs Adams 2d of october, and from George and Charles every vessel brings us some from some of the Family if I do not see you, I will send them, for you to read.where is your Brother going again. I love an active Spirit. may success attend him I hope he will come out with you before he goes.  a 5 dollers Bill. Will you send me patterns  Bombezet & coulured patterns proper for  / yours most affecly
            
               A A
            
            
         